MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
                                                                 Jun 30 2015, 10:17 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                        Gregory F. Zoeller
Oldenburg, Indiana                                        Attorney General of Indiana
                                                          Tyler G. Banks
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Ivan Green,                                               June 30, 2015

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          49A02-1412-CR-870
        v.                                                Appeal from the Marion Superior
                                                          Court.
State of Indiana,                                         The Honorable Grant Hawkins,
                                                          Judge.
Appellee-Plaintiff.
                                                          Cause No. 49G05-1408-F5-41456




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision | 49A02-1412-CR-870 | June 30, 2015    Page 1 of 5
                                   STATEMENT OF THE CASE
[1]   Appellant-Defendant, Ivan Green (Green), appeals his conviction for battery

      resulting in bodily injury, a Class A misdemeanor, Ind. Code § 35-42-2-1(b)(1).


[2]   We affirm.


                                                     ISSUE

[3]   Green raises one issue on appeal, which we restate as follows: Whether the

      State presented sufficient evidence beyond a reasonable doubt to support his

      conviction for battery resulting in bodily injury.


                             FACTS AND PROCEDURAL HISTORY


[4]   On August 11, 2014, Gabriela Cozad (Cozad) was drinking coffee on the porch

      of her home on Grey Street in Indianapolis, Indiana. From her unobstructed

      vantage point, she noticed a vehicle, with two males and one female, parked in

      the middle of the street, right in front of her house. She heard people arguing

      and walked into her front yard. When she entered her front yard, one of the

      males exited the backseat of the car and told her “to go back in the house.”

      (Transcript p. 59). The male and female remaining in the car continued to

      argue. Cozad observed that the female, later identified as Natisha Jones




      Court of Appeals of Indiana | Memorandum Decision | 49A02-1412-CR-870 | June 30, 2015   Page 2 of 5
      (Jones),1 was “trying to get the keys” while the male, later identified as Green,

      “hit her a couple of times with his fists” in her face with “moderate to hard”

      force. (Tr. p. 62, 63). Jones started screaming “help me.” (Tr. p. 64). Cozad

      described that Green then exited the car, ran around to the passenger side

      where Jones was sitting, and began choking her “over the console of the car.”

      (Tr. p. 62). As Green walked around the car, Cozad was able to “get a good

      look at his face” and Cozad recognized Green, as well as Jones, from driving

      around in the community. (Tr. p. 67). Cozad called law enforcement.


[5]   Officer Aaron Helton of the Indianapolis Metropolitan Police Department

      (Officer Helton) responded to the report of the disturbance. When he arrived in

      Grey Street, he observed Jones standing next to the vehicle in the middle of the

      street. Jones appeared “upset” and “angry,” and told the officer that she had

      been “assaulted.” (Tr. p. 15). Officer Helton noticed that Jones had “a slightly

      swollen lip with red marks [] on the bottom of it.” (Tr. p. 17).


[6]   On September 5, 2014, the State filed an Information, charging Green with

      Count I, battery resulting in bodily injury to a pregnant woman, a Level 5

      felony, I.C. 35-42-2-1(b)(1); Count II, domestic battery, a Level 6 felony, I.C. §

      35-42-2-1.3(a); Count III, battery in the presence of a child, a Level 6 felony,

      I.C. § 35-42-2-1(b)(1); Count IV, domestic battery, a Class A misdemeanor, I.C.

      § 35-42-2-1.3(a); Count V, battery resulting in bodily injury, a Class A



      1
        At trial, the State presented evidence that Natisha Jones also used the alias Natisha Harris, which was used
      to identify her in the charging information.

      Court of Appeals of Indiana | Memorandum Decision | 49A02-1412-CR-870 | June 30, 2015               Page 3 of 5
      misdemeanor, I.C. § 35-42-2-1(b)(1). On November 24, 2014, the State

      dismissed all charges with the exception of Count V, misdemeanor battery

      resulting in bodily injury. That same day, the trial court conducted a bench

      trial. At the close of the evidence, the trial court found Green guilty as charged

      and sentenced him to three hundred sixty-five days with two hundred and seven

      days suspended.


[7]   Green now appeals. Additional facts will be provided as necessary.


                                  DISCUSSION AND DECISION

[8]   Green contends that the State failed to present sufficient evidence to convict

      him of battery resulting in bodily injury. Specifically, in a one paragraph

      argument, Green attempts to create doubt about Cozad’s testimony, speculating

      that she merely saw “both parties fighting in front of her home” and what she

      actually witnessed could well “have been a mutual struggle.” (Appellant’s Br.

      p. 7).


[9]   Our standard of review for a sufficiency of the evidence claim is well settled. In

      reviewing sufficiency of the evidence claims, we will not reweigh the evidence

      or assess the credibility of the witnesses. Moore v. State, 869 N.E.2d 489, 492

      (Ind. Ct. App. 2007). We will consider only the evidence most favorable to the

      judgment, together with all reasonable and logical inferences to be drawn

      therefrom. Id. A single eyewitness’ testimony is sufficient to sustain a

      conviction. Rutherford v. State, 866 N.E.2d 867, 871 (Ind. Ct. App. 2007). The



      Court of Appeals of Indiana | Memorandum Decision | 49A02-1412-CR-870 | June 30, 2015   Page 4 of 5
       conviction will be affirmed if there is substantial evidence of probative value to

       support the conviction of the trier of fact. Moore, 869 N.E.2d at 492.


[10]   To convict Green of battery resulting in bodily injury as a Class A

       misdemeanor, the State is required to establish beyond a reasonable doubt that

       Green “knowingly or intentionally touch[ed] [Jones] in a rude, insolent, or

       angry manner [that] result[ed] in bodily injury.” See I.C. § 35-42-2-1(b). Here,

       the State presented Cozad’s and Officer Helton’s testimony at trial to support its

       charge. Particularly, Cozad testified that she saw Jones and Green argue inside

       the car. While fighting over the car keys, Green hit Jones a couple of times in

       her face and then started choking her. After arriving on the scene, Officer

       Helton observed that Jones was angry and had an injured lip. Both Cozad and

       Officer Helton identified Green and Jones during the proceedings. Green’s

       claim that Cozad might not have appropriately interpreted what she actually

       saw on August 11, 2014, amounts to an invitation for this court to reweigh the

       evidence, which we decline to do. See Moore, 869 N.E.2d at 492.


                                               CONCLUSION

[11]   Based on the foregoing, we conclude that the State presented sufficient evidence

       beyond a reasonable doubt to sustain Green’s conviction of battery resulting in

       bodily injury.


[12]   Affirmed.


[13]   Bailey, J. and Barnes, J. concur


       Court of Appeals of Indiana | Memorandum Decision | 49A02-1412-CR-870 | June 30, 2015   Page 5 of 5